DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 5-11, 13, and 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 2, 10, and 13 are directed to a game isolating enclosure comprising a housing defining an interior space, the housing comprising a base, a front wall, a first wall, back wall, a second side wall, a top, and a plurality of upright supports, wherein the access door, the top, the front wall, the side wall, and the second side wall are substantially transparent, wherein the access door is part of one of the front wall, the front side wall, and the second side wall.   
More specifically, regarding independent Claims 2, 10, and 13, none of the cited prior art discloses or teaches wherein the access door is lockable and unlockable from outside the interior space, unlockable from inside the interior space, but not lockable from inside the interior space which, in combination with other remaining claimed elements: (a) a ventilation system connected to the housing of the isolating enclosure; (b) a communication system connected to the housing of the isolating enclosure; (c) a light system connected to the housing of the isolating enclosure; and (d) an electronic gaming machine comprising a housing positionable in the interior space in the interior of the isolating enclosure, the electronic gaming machine a display device, a sound producing device, a processor, a memory device that stores a plurality of instructions, wherein the plurality of instructions, when executed by the processor, cause the processor to enable a play of a wagering game by a player in the interior space defined by the housing of the isolating enclosure.  The closest prior art of record, Shell (US 2019/0177993 A1) discloses an access door which enables the door to lock and unlock manually from the interior and a fail-safe to unlock the door to avoid the possibility of someone being locked inside but does not fairly teach or suggest wherein the access door is unlockable from inside the interior space, but not lockable from inside the interior space (see Shell, 0066).    Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 2, 10, and 13 (along with their respective dependent Claims 5-9, 11, and 15-19) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715